It is insisted that the charge quoted in the original opinion did not suffice for the customary charge on accomplice testimony. The alleged purchaser, (the only state's witness) denied any such agreement relative to whisky as was testified to by appellant. There was no corroboration of the state's witness as to the sale. The learned trial judge realized that if appellant's version of the matter was true the alleged purchaser was in fact criminally connected with the seller and therefore an accomplice witness, and there being no corroboration the state's case must fall. This is precisely what he told the jury. When the record is devoid of corroborating evidence why tell the jury there must be corroboration before *Page 111 
conviction could be had. Why not tell them if they find the only state's witness to be an accomplice they must acquit?
The motion for rehearing is overruled.
Overruled.